Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 06/14/2022.
In accordance with Applicant’s amendment, claims 1, 9, and 16 are amended.   Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/31/2022 have been entered.

Response to Amendment
The 35 USC §101 rejection of claims 1-20 has been withdrawn in response to Applicant’s amendment.  Although the claims recite limitations for managing commercial interactions or managing personal interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 of Spec.) and thus fall under the “Certain methods of organizing human activity” abstract idea grouping, as well as steps that could be performed in the human mind (e.g., observation, evaluation, judgment, or opinion) or with the aid of pen and paper (e.g., steps for identifying demand, performing business analytics) and thus fall under the “Mental Processes” abstract idea grouping, when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements for utilizing a computer, web crawler of a language propagator module, and application program interface (API) to implement a specific sequence of activities set forth by the claims, when taken together, impose meaningful limitation on the claims that goes beyond generally linking the abstract idea to a particular technological environment, which therefore integrates the judicial exception into a practical application. 

Response to Arguments
§103 rejection – Applicant has not provided specific arguments concerning the §103 rejection of claims 1-20, but asserts that “the amended claims are not taught or suggested by the cited art” (Remarks at pg. 9).  The amendments have been fully considered and the §103 rejection set forth in the instant office action has been updated to address the amendments.  

Claim Objection
Claims 1, 9, and 16 are objected to because of a grammatical error.  The phrase “identifying by the language propagator module identifies through…” should be corrected to remove the “identifies” term, which is redundant and appears to be a typographical error.  The Examiner suggests amending this phrase to recite phrase “identifying by the language propagator module …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 9, and 16  each recite the claim limitation of “…other features that create unique identities for products provided or supported by the business.” 
The first paragraph of 35 U.S.C. 112 (pre-AIA )  or 112(a) (AIA ) requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
With respect to the “other features” recited in claims 1/9/16, the Specification does not show possession of the other features that create unique identities as required by the claims.  Paragraph [0017] of the Specification merely duplicates this claim language by describing that “The language propagator module 200 identifies product specific key phrases, hashtags (#tags), product identifiers, and other features that create unique identities for products provided/supported by the business,” but without any corresponding description of the claimed other features.
The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
 Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-8, 10-15, and 17-20 depend from claims 1/9/16 and inherit the deficiency of their respective base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Claims 1, 9, and 16 each recite the claim limitation of “…other features that create unique identities for products provided or supported by the business.”  This limitation renders the claim scope indefinite because it is unclear what constitutes “other features.”  Neither the Specification nor the context of the claim provide clarity as to the intended scope of the above-noted limitation, or sufficient clarity to enable one to reasonably ascertain what particular information is covered by the language of “other features that create unique identities for products provided or supported by the business.”   One skilled in the art would not be able to reasonably ascertain what features would or would not fall within the scope of these “other features.”  Moreover, the phrase "other features" encompasses elements not actually disclosed (those encompassed by “other features”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claims 2-8, 10-15, and 17-20 depend from claims 1/9/16 and fail to cure the deficiency noted above, and are therefore indefinite based on their inheritance of the indefiniteness from their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”).

Claims 1/9/16:  As per claim 1, Roy teaches a computer-implemented method for improved identification of demand for documentation, comprising:
monitoring by a …  language propagator module, consumption of information as to a particular [identified element] specific to a region, country and/or language of various sites and platforms of social media sites representing business support sites, business technical centers, social media platforms external to a business, and social media platforms internal to the business, wherein the information … is identified by the language propagator module to create semantic files and documents (paragraph 18, “company's presence on a social media platform serves as a gateway to their website. This gateway can be especially beneficial to companies which conduct a large amount of business via their website”; paragraph 26, “monitor the social media platforms ... for tag identification information as well as trending tag identification data”; paragraph 27, “collected information is demographic information specific to a region; paragraph 30, “the streaming APIs are provided by a short message social media platform such as the Twitter social media platform. In various embodiments, the streaming APIs provide the chief agent 250 access of to the public streams, users streams and site streams. The streaming enables the server type information handling system to execute different queries from multiple platforms”; paragraph 33, “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; paragraph 51, “demographic parameters includ[ing] identifying different or multiple social media platforms, generating new tag data, and identifying new influencers”; see also, paragraphs 26, 28-31, 36-37, 47, and Fig. 2:  e.g., further includes one or more of a region mapper module 252, a language modifier module 254; categorization information is stored within a catalog file 272 (catalogfile) [i.e., create semantic files/documents]. The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224. These devices will fetch the catalog file periodically so that they have access to the most recent parameters);
identifying by the language propagator module identifies through an application program interface (API), features unique to the particular [identified element] that include product specific key phrases, hashtags (#tags), … identifier, and other features that create unique identities for  [identified elements] provided or supported by the business (paragraph 21, identifying and using region specific tag data (e.g., a region specific #tag) for the region; paragraph 22, maintains resemblances among the tag data being used by different company identifiers, maintains resemblances among the tag data being used for company specific content; paragraph 33, region mapper module 252 also associates the outbound posts with a particular line of business of the company. In certain embodiments, the associating with a particular line of business is based on tag data (e.g., #tag) associated with the post; paragraphs 29-30, accesses the social media platform via a predefined set of application program interfaces (APIs) such as the streaming APIs available from certain social media platforms; accesses uses streaming application program interfaces (APIs) from the various social media platforms 222, 224. In certain embodiments, the streaming APIs are provided by a short message social media platform such as the Twitter social media platform. In various embodiments, the streaming APIs provide the chief agent 250 access of to the public streams, users streams and site streams; paragraphs 7-8, 21, 24, 27, and 33-34:  identification is often accomplished via a short message tag identifier. In certain social media platforms, this short message tag identification is accomplished using metadata such as tag data (e.g., identified as #tag (pronounced “hashtag”);  identifying and using region specific tag data (e.g., a region specific #tag); generated from a specific company user name (e.g., company specific identifier); posts are captured, the region mapper analyzes the outbound posts based on the predefined key words and tag data. The key words and tag data are stored within a LOB specific location); 
identifying … demand of the information by users specific to the region, country and/or language as identified by the language propagator module (paragraphs 24, 27, 33, 37, and 46:  e.g., trending information; The core information is then broadcast to different regions via a plurality of social media platforms in different languages so that the content receives more visibility among other information of the same trend. Different regions often prefer different social media platforms. What is popular in the United States may not be popular in Germany or Japan; The region mapper module 252 also captures any trending tag data related to the targeted regions. The region mapper module 252 also identifies influencers related to the targeted regions; e language modifier module 254 also applies any updated trends which are originating from the target region to the outgoing posts and information);
performing business analytics by a multi-region document revision system on the information, wherein the business analytics are defined by certain variables related to the demand (paragraphs 26, 33, 34, and 35, where trending tag data are the variables; “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; “the region mapper analyzes the outbound posts based on the predefined key words and tag data.”; and “Based on business analytics” various actions are performed);
revising the information by the multi-region document revision system based on the business analytics (paragraph 50, updating tag data for specific regions); and
periodically updating the semantic files and documents … by the language propagator module (paragraphs 26, 28-31, 36-37, 47, and Fig. 2:  e.g., The chief agent 250 further includes one or more of a region mapper module 252, a language modifier module 254; categorization information is stored within a catalog file 272 (catalogfile). The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224…fetch the catalog file periodically so that they have access to the most recent parameters).

Roy does not teach:
a web crawler; when the web crawler is initiated; and 
information as to a particular product, features unique to the particular product;
product identifiers;
wherein the information includes files and documents as to the particular product in a particular language.

Subrahmanian teaches: 
a web crawler for monitoring and identifying; when the web crawler is initiated (paragraph 233:  e.g., A Source Crawler 204 takes as an input a set of the specified information. The Source Crawler visits an identified website and searches for a kind of news feed, e.g. for example an RSS feed if identified, using standard text search techniques. Alternatively, the Source Crawler tracks all directories in the website by using standard crawling techniques. It produces, at an output 206, a set of all documents in the source that are in view since the last time the crawler visited the site. The Source Crawler may run continuously, so that the set of documents produced as an output in this manner, together with a relevant metadata);
wherein the information includes files and documents … in a particular language (paragraphs 120-121, 228, 231, 233, and 236:  set of documents in a wide variety of languages; country may use three languages A, B, C. The architecture uses parsers and the dictionaries to identify the language used in a document; set of sources of documents, e.g., websites, directories; Source Crawler tracks all directories in the website by using standard crawling techniques; documents stored in the source's directories [wherein the Examiner notes that computerized documents stored in directories are files]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy with Subrahmanian because the references are analogous art since they are each directed to features for gathering and analyzing documents from different regions in different languages, which falls within applicant’s filed of endeavor of multi-region document revision, and because performing the monitoring and identifying using a web crawler as taught by Subrahmanian in the method of Roy since use of web crawlers for monitoring and identifying information from files and documents is an efficient means of monitoring web sites and identifying specific documents on those sites; and in view of the motivation in the art to penetrate remote demographics by accessing/analyzing multi-lingual information sources; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Roy and Subrahmanian do not teach:
information as to a particular product, features unique to the particular product;
product identifiers;
files and documents as to the particular product.

Lampert teaches:
information as to a particular product, features unique to the particular product (paragraphs 58, 62, and 93:  identifies social signals selected by a plurality of users, which may represent sentiment of each user with respect to a particular product, may be described as a stream of such information. While interactions of users with a website of a merchant may result in multiple instances of information identifying a product and an associated indication of sentiment in regard to the product, the collection of such interaction information for all users of a merchant website may identify only a limited number of different or unique products in any period of time, those identified products being products that may be described as “trending” or of greatest interest to those users of the website; tally the number of occurrences of user selection of a “Like” user interface element, a “Want” user interface element, or a “Have” user interface element associated with a particular product; assigning a corresponding numeric value to each unique product identified from the stream of information representing product related interaction);
product identifiers (paragraphs 53, 58, and 93:   information may include a form of code (e.g., a UPC or other barcode, a 2 dimensional code such as a QR code) or other form of computer-readable identifier for the product;  information identifying the associated product);
files and documents as to the particular product (paragraphs 37, 53, 58, 89, and 94:  describing web pages with corresponding particular products, wherein web pages are electronic embodiments of files/documents – e.g.,  particular social signals that may be represented on a web page in association with a product; user interface element associated with a product on a web page; merchant website may identify only a limited number of different or unique products in any period of time, those identified products being products that may be described as “trending” or of greatest interest to those users of the website; system in accordance with the present disclosure may similarly analyze commercial publications such as magazines, and newspapers, blogs and chatrooms, and merchant websites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Lampert because the references are analogous art since they are each directed to features for gathering and analyzing language within electronic documents related to extract business intelligence, which falls within applicant’s filed of endeavor of multi-region document revision, and because modifying the monitoring/identifying features of Subrahmanian/Roy to include Lampert’s information, features, files/documents and identifiers as to a particular product, as claimed, would serve the motivation to provide users with relevant information about a company’s products (Roy at paragraph 9); and to provide relevant product information to consumers within a certain geographic region (Lampert at paragraphs 53 and 62); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 are directed to a system and non-transitory computer readable-storage medium for performing substantially similar limitations as those recited in claim 1 and addressed above.  Accordingly, Roy, in view of Subrahmanian/Lampert, teaches a system and non-transitory computer readable-storage medium for performing the limitations discussed above (Roy at paragraphs 8, 19, 23, 25, and 53: system, method, and computer-readable medium; information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory; Any suitable computer usable or computer readable medium may be utilized), and claims 9/16 are therefore rejected using the same references and for substantially the same reasons as set forth above in the rejection of claim 1.

Claim 2:  Each of Roy and Subrahmanian further teaches wherein the information comprises data sets of language files or documents (Roy at paragraph 33, “the chief agent uses the region mapper module 252 to interact with the social media platforms to check for outbound posts in a particular language”; See also, Subrahmanian at paragraphs 120-121, 228, 231, 233, and 236: set of documents in a wide variety of languages; country may use three languages A, B, C. The architecture uses parsers and the dictionaries to identify the language used in a document;  set of sources of documents, e.g., websites, directories; Source Crawler tracks all directories in the website by using standard crawling techniques; documents stored in the source's directories).

Claim 3:  Each of Roy and Subrahmanian further teaches wherein the monitoring is performed on one or more sites or platforms (Roy at paragraphs 5-7, 26, 29, and 30: social media platforms, Twitter, Facebook; See also, Subrahmanian at paragraphs 113, 120, and 233: The documents D include any text data available from websites, blogs, news groups and virtually any data available for processing).

Claim 4:  Roy further teaches wherein the performing business analytics comprises one or more of the following: determining how products perform in a various regions or countries; determining how local user are accepting such products based on usage pattern of local user language; determining different requirements for different geographic regions; determining variations of global sentiments regarding a product or service (paragraphs 17, 22, 24, 27, 32-34, and 50: there is a release of a company product where different locations have different release times it becomes important to be able to post the information at specific time considering different demographic parameters. A preferable time to post information to a social media platform may vary by geographic location (e.g., by country, region or continent). Finding a desirable time to post on a specific social media platform is an important consideration, especially when each of these social media platforms has its own audience. Additionally, the sentiment of a user may vary from region to region, from language to language as well as other native preferences; in a specific social media amplification repository along with the suggestive #tags, influencers list and platforms which are proposed by the company with which the social media amplification operation is associated. The core information is then broadcast to different regions via a plurality of social media platforms in different languages so that the content receives more visibility among other information of the same trend. Different regions often prefer different social media platforms. What is popular in the United States may not be popular in Germany or Japan).

Claims 5/14:  Roy further teaches wherein the performing business analytics is specific to one or more business units (paragraph 35, where “line of business” identifies business units).

Claim 8: Roy further teaches updating the information periodically (paragraph 31: The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224. These devices will fetch the catalog file periodically so that they have access to the most recent parameters).

Claims 10/17:  Roy, in view of Subrahmanian/Lampert, further teaches wherein the monitoring is performed periodically to search for updated files/documents (Roy at paragraph 31: The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224. These devices will fetch the catalog file periodically so that they have access to the most recent parameters [wherein Subrahmanian is noted as teaching the monitoring as being applied to files/documents, as discussed above in the rejection of claims 9/16]).

Claim 11:  Roy further teaches wherein the identifying demand is specific to a region, country and/or language (paragraph 33, “The region mapper module 252 also captures any trending tag data elated to the targeted regions”).

Claim 12:  Roy further teaches wherein the data sets are fragmented which includes information for different languages sets that combine data for different business unit drive variables (paragraphs 31, 33, 35, 38, , “the chief agent uses the region mapper module 252 to interact with the social media platforms to check for outbound posts in a particular language”; chief agent 250 interacts with one or more line of business (LOB) specific filters to categorize the collected data. This categorization information is stored within a catalog file 272 (catalogfile); Based on the business analytics, the LOB based folders 274 store information about important social media platforms for the regions important to the LOB. By capturing the data relating to the social media posts, the region mapper 252 facilitates developing a social media amplification strategy which defines a different regions and social media platforms to emphasize particular social media posts).

Claim 13:  Roy further teaches wherein the data sets are specific to products or services (paragraph 50, “checking social media platforms for trends and/or tag data relating to interests of the company”).

Claims 15/20:  Roy further teaches wherein revising comprises providing updated information to users (paragraph 32, where updating the storehouse repository 270 and catalog file 272 provide updated information to users).

Claims 6-7 and 18 are rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”), as applied to claims 1 and 16 above, and further in view of Chittenden (US 2002/0169708)

Claim 6:  Roy does not teach the limitation of claim 6.
Chittenden teaches wherein the variables include a fixed value for one variable and adjustable variables for other variables (paragraph 37:  adjustable or variable rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Chittenden because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents from different regions and/or in different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Chittenden’s business/financial decision assistance features are reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Roy does not teach the limitation of claim 7.
Chittenden teaches wherein the values of the other variables are given a weighted average (paragraph 37:  adjustable or variable rate; rate 36 may also represent weighted average).
It would have been obvious to one of ordinary skill in the art to further include, in the combination of Roy/Subrahmanian/Lampert/Chittenden, Chittenden’s weighted because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Roy does not teach the limitation of claim 18.
 Chittenden teaches wherein the performing business analytics includes setting a value to one variable and adjusting values of other variables that are given a weighted average (paragraph 37:  adjustable or variable rate; rate 36 may also represent weighted average).
It would have been obvious to one of ordinary skill in the art to combine Roy/Subrahmanian with Chittenden because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents from different regions in different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Chittenden’s business/financial decision assistance features are reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”), as applied to claim 16 above, and further in view of Eder (US 2001/0041996).

Claim 19:  Roy does not teach the limitation of claim 19.
Eder teaches wherein the performing business analytics determines projected increases business revenue (paragraph 53: Examination of the equation in Table 3 shows that there are three ways to increase the value of the current-operation--increase the revenue, decrease the expense or decrease the capital requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Eder because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents pertinent to different regions and/or different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Eder’s business/financial performance analytics reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
07/26/2022